Citation Nr: 9925731	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to service connection for status post 
coronary artery bypass graft, coronary artery disease, 
hypertension, and myocardial infarction, previously claimed 
as a heart attack, as secondary to nicotine dependence.

2.  Entitlement to service connection for lung cancer as 
secondary to nicotine dependence.

3.  Entitlement to service connection for alcoholism.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for status post coronary 
artery bypass graft, coronary artery disease, hypertension, 
and myocardial infarction, previously claimed as a heart 
attack, as secondary to nicotine dependence, is not 
plausible.

3.  The claim for service connection for lung cancer as 
secondary to nicotine dependence is not plausible.

4.  The claim for service connection for alcoholism is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for status post coronary 
artery bypass graft, coronary artery disease, hypertension, 
and myocardial infarction, previously claimed as a heart 
attack, as secondary to nicotine dependence, is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991);  38 
C.F.R. § 3.303 (1998).

2.  The claim for service connection for lung cancer as 
secondary to nicotine dependence is not well grounded.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991);  38 C.F.R. § 3.303 
(1998).

3.  The claim for service connection for alcoholism is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991);  38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records do not report smoking 
or alcoholism.  As the veteran has testified, records reflect 
that he had cosmetic surgery on his ears during service, with 
good results.  At his March 1964 service discharge 
examination, his lungs, chest and heart were clinically 
evaluated as normal.  Blood pressure was measured at 124/78.

Private and VA medical records reflect diagnoses of 
hypertension and heart disease in March 1984.  The veteran 
had an apparent myocardial infarction in May 1984.  In a May 
1984 VA hospitalization report, positive risk factors were 
listed as obesity, hypertension, and smoking.  He was noted 
to have quit smoking five years prior, after a 25 pack-year 
history.

VA medical records of treatment for upper respiratory 
complaints in January 1991 show normal examination and 
negative chest X-ray.  The diagnosis was hyperactive cough 
reflex.  VA medical records of treatment in January 1997 
include a description of the veteran as a former smoker with 
a history of smoking of 3/4 packs of cigarettes per day for 20 
years.  

During a VA examination in January 1998, the veteran gave a 
history of diabetes, heart disease, repaired left inguinal 
hernia, and cosmetic surgery on his ears.  The diagnoses were 
status post left inguinal hernia;  diabetes mellitus - oral 
medication;  and hypertensive cardiovascular disease 
controlled with medication.  Heart classification was 
uncompromised, and the prognosis was good with treatment.

During his March 1999 Board hearing, the veteran testified 
that he entered military service when he was 17 years old, 
and that he had never used alcohol or tobacco before that 
time.  He testified that he was subject to a tremendous 
amount of pressure and abuse by his shipmates while he was in 
the military.  He testified that his shipmates teased him 
severely about his ears, to the point where he had cosmetic 
surgery on his ears during service.  He said that this 
resulted in the extended use of alcohol and tobacco while in 
the military, and ultimately to his unhealthy lifestyle, 
including excessive smoking and drinking.  He said his heart 
disease arose about 15 years prior to the March 1999 hearing, 
and that in 1998 he had a triple bypass. 

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

To the extent certain medical evidence of record pertaining 
to the disabilities at issue is not discussed, the Board 
asserts that it has reviewed such evidence and it is not 
probative of a link between a disease or injury during the 
veteran's period of active service and a current disability.  
The Board has reviewed all medical evidence in the claims 
file.

Tobacco

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that determination of whether the veteran is dependent 
on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The General Counsel also held in that opinion, that, on the 
issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

In a form dated in April 1998, the veteran described his 
smoking history.  He indicated he did not smoke before active 
duty.  He indicated that during active duty he smoked one to 
two packs of cigarettes per day, and that post-service he 
smoked less than one pack of cigarettes per day.

The Board notes a May 5, 1997, memorandum from the VA Under 
Secretary of Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

The veteran submitted his claim for service connection for 
several disabilities as secondary to nicotine dependence in 
December 1997.  

On July 22, 1998, the President signed into law a new 
provision, to be codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products by the 
veteran during the veteran's service.  However, this 
provision only applies to claims filed after June 9, 1998, 
and therefore does not affect the veteran's claims.

The Board acknowledges medical treatment records of the 
veteran, which show cigarette smoking, among many other 
factors such as obesity and hypertension, to be a positive 
risk factor for his heart disease and related ailments.  
However, in the present case, there is no medical evidence or 
opinion of record showing that the veteran acquired nicotine 
dependence during service.  Also, there is no medical 
evidence of record that the veteran has lung cancer, one of 
the diseases claimed as secondary to nicotine dependence.  
Accordingly, the claims for service connection for 
disabilities as secondary to nicotine dependence, namely 
status post coronary artery bypass graft, coronary artery 
disease, hypertension, and myocardial infarction, previously 
claimed as a heart attack, as well as lung cancer, must be 
denied as not well grounded.  Epps.   Also, the criteria for 
a grant of service connection for residuals of nicotine 
dependence are not met pursuant to VAOPGCPREC 19-97, holding 
(a) (holding that service connection for nicotine dependence 
requires medical evidence showing veteran acquired dependence 
on nicotine in service, and showing such dependence is the 
proximate cause of disability resulting from the use of 
tobacco products by the veteran). 

The Board acknowledges the veteran's contentions, implicit or 
explicit, that he has current disabilities, to include status 
post coronary artery bypass graft, coronary artery disease, 
hypertension, and myocardial infarction, previously claimed 
as a heart attack, as well as lung cancer, as secondary to 
nicotine dependence acquired during his period of active 
duty.  Competent medical evidence to this effect would be 
required to well-ground the veteran's claim.  The veteran, as 
a lay person, is not competent to provide medical opinions, 
so that his assertions as to medical diagnosis or causation 
cannot constitute evidence of a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  Grottveit. 


Alcoholism

The United States Court of Appeals for Veterans Claims held 
in Barela v. West that although compensation is precluded by 
law for alcohol abuse on the basis of service connection 
therefor (see 38 U.S.C. §§ 1110, 1131), an award of service 
connection itself is not so precluded, at least not as a 
matter of law.  Barela v. West, 11 Vet. App. 280, 282-83 
(1998).

During his March 1999 Board hearing, the veteran testified 
that he had stopped drinking about ten years ago.  There is 
no medical evidence of record showing that the veteran has 
alcoholism which originated during service or that he has 
current disability related to alcoholism.  Accordingly, the 
claim for service connection for alcoholism must be denied as 
not well grounded.  Epps.

The Board acknowledges the veteran's contention, explicit or 
implicit, that he has current disability due to alcoholism 
which originated during his period of active service.  
Competent medical evidence to this effect would be required 
to well-ground the veteran's claim.  The veteran, as a lay 
person, is not competent to provide medical opinions, so that 
his assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992);  Grottveit. 


ORDER

Service connection for status post coronary artery bypass 
graft, coronary artery disease, hypertension, and myocardial 
infarction, previously claimed as a heart attack, as 
secondary to nicotine dependence, is denied.

Service connection for lung cancer as secondary to nicotine 
dependence is denied.


Service connection for alcoholism is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

